DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1 and 9 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a water channel gate arm having a distal end and a gate end, wherein the said gate end is adapted for holding the said water channel gate at an inclined angel over the said water channel opening; a floating air pocket arm having a floating air pocket end and a distal end, wherein the distal end of the said floating air pocket arm is placed perpendicularly against the said distal end of the said water channel gate arm to provide an interlocking mechanism between the said water channel gate arm, the said floating air pocket arm; an elongated connecting arm placed perpendicularly in an opposite direction to the said water channel gate arm, wherein in an operational condition the said elongated connecting arm is adapted to unlock the said interlocking mechanism between the said water channel gate arm, the said floating air pocket arm; and an operating element adapted for providing a push force to the said elongated connecting arm.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen-Yuan (US Patent No. 4,232,408) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a water channel gate arm having a distal end and a gate end, wherein the said gate end is adapted for holding the said water channel gate over the said water channel opening;  a floating air pocket arm having a floating air pocket end and a distal end, wherein the distal end of the said floating air pocket arm is placed against the said distal end of the said water channel gate arm to provide an interlocking mechanism between the said water channel gate arm, the said floating air pocket arm; an elongated connecting arm placed perpendicularly in an opposite direction to the said water channel gate arm, wherein in an operational condition the said elongated connecting arm is adapted to providing a push force.
Sun (US Patent No. 5,669,082) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a water channel gate arm having a distal end and a gate end, wherein the said gate end is adapted for holding the said water channel gate at an inclined angel over the said water channel opening; a floating air pocket arm having a floating air pocket end and a distal end, wherein the distal end of the said floating air pocket arm is placed perpendicularly against an end of the said water channel gate arm to provide an interlocking mechanism between the said water channel gate arm, the said floating air pocket arm; an elongated connecting arm placed perpendicularly in an opposite direction to the said water channel gate arm.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754